Name: 95/387/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 13 September 1995 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  personnel management and staff remuneration
 Date Published: 1995-09-30

 Avis juridique important|41995D038795/387/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 13 September 1995 appointing a judge to the Court of Justice of the European Communities Official Journal L 233 , 30/09/1995 P. 0088 - 0088DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 13 September 1995 appointing a judge to the Court of Justice of the European Communities (95/387/EC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Community, and in particular Article 167 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas pursuant to Article 7 of the Protocol on the Statute of the Court of Justice and to the corresponding provisions of the Protocols on the ECSC and EAEC Statutes of the Court and as a consequence of the decease of Mr RenÃ © Joliet, a judge should be appointed for the remaining period of Mr RenÃ © Joliet's term of office,HAVE DECIDED AS FOLLOWS:Sole Article Mr Melchior Wathelet is hereby appointed judge to the Court of Justice of the European Communities from 18 September 1995 up to and including 6 October 1997.This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 13 September 1995.The PresidentJ. ELORZA